Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on September 09, 2022.
Response to Amendment
3.	Applicant’s amendment filed on 09/09/2022, with respect to claims 1-20 has been received, entered into the record and considered.
4.	As a result of the amendment, claims 1, 6-10, 13 and 17 has been amended.
5.	Claims 1-20 remain pending in this office action.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed El Harchi; Finding redundant data sources in smart environment; Master Thesis Report; Department of Mathematics and Computer Science; Eindhoven University of Technology; January 26, 2016; herin after “Harchi”, in view of Leonard US 2007/0239753 A1).
	As per claim 1, Harchi discloses:
	- for each of the multiple similarity measurements, assigning weights to the multiple candidate time series datasets based at least in part on similarity to the primary time series dataset relative to the other candidate time series datasets (multiple similarity measurement (i.e. DTW, SBD) ranks (i.e. assign weights) to the time series, section, 5.2.2, page 34-35), 
	- 10generating, for each of the multiple candidate time series datasets, a similarity score based at least in part on the weights assigned to each of the multiple candidate time series datasets across the multiple similarity measurements (similarity score for each set of time series data across multiple similarity measurement, section, 5.2-5.2.1, page 31-32), 
	Harchi does not explicitly disclose a computer-implemented method comprising: obtaining a primary time series dataset and multiple candidate time series dataset. However, in the same field of endeavor Leonard in an analogous art disclose a computer-implemented method comprising: obtaining a primary time series dataset and multiple candidate time series dataset (method of accumulating (i.e. obtaining) time series data for similarity measurement, Fig. 2, Para [0015], [0018]), 
	Harchi does not explicitly disclose 5calculating, using one or more machine learning techniques, multiple similarity measurements between the primary time series dataset and each of the multiple candidate time series datasets. However, in the same field of endeavor Leonard in an analogous art disclose calculating, using one or more machine learning techniques, multiple similarity measurements between the primary time series dataset and each of the multiple candidate time series datasets (statistical distance is calculated using model (i.e. machine learning technique) between time series data, Para [0033]-[0034], [0046]), 
	Harchi does not explicitly disclose outputting, based at least in part on the similarity scores, identification of at least one candidate time series dataset for use in one or more automated actions relating to at least one system. However, in the same field of endeavor Leonard in an analogous art disclose outputting, based at least in part on the similarity scores, identification of at least one candidate time series dataset for use in one or more automated actions relating to at least one system (target series of data (i.e. candidate time series) for one or mode automated action (i.e. evaluation, analyzation, comparison, relationship), Para [0015], [0030], [0043]),
	Harchi does not explicitly disclose 15wherein the method is performed by at least one processing device comprising a processor coupled to a memory. However, in the same field of endeavor Leonard in an analogous art disclose wherein the method is performed by at least one processing device comprising a processor coupled to a memory (method is performed by a device with memory and processor, Para [0051]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harchi with the teaching of Leonard by modifying Harchi such that similarity correlation between two sets of data of Harchi to detect a specific candidate time series data using similarity model of Leonard for efficient analysis of time series data. The motivation for doing so would be generating a target time series data which are used to evaluate the performance of the similarity and correlation measures.
As per claim 2, rejection of clam 1 is incorporated, and further Harchi discloses:
- wherein the multiple similarity measurements comprise a covariance measurement representing an indicator of one or more 20similar patterns among time series waveforms (similarity measurement includes covariance measurement among time series wave pattern, Section 2.2.1-2.2.2)
As per claim 3, rejection of claim 1 is incorporated, and further Harchi discloses:
- wherein the multiple similarity measurements comprise a dynamic time warping distance measurement, wherein the dynamic time warping distance measurement incorporates one or more shifts between time series as determined 25by a window size input parameter (similarity measurement includes DTW, Section 2.1.2).
As per claim 4, rejection of claim 1 is incorporated, and further Harchi discloses:
- wherein the multiple similarity measurements comprise a shape-based distance measurement, wherein the shape-based distance measurement incorporates a normalized version of a cross-correlation measurement (shape-based distance measurement, section, 2.1.4, 5.2.1).
As per claim 5, rejection of claim 1 is incorporated, and further Leonard discloses:
- wherein calculating the multiple similarity measurements comprises calculating the multiple similarity measurements with respect to behavior of at least one time series object of interest over a given period of time (trend or fluctuation of time series data (i.e. behavior of time series data), Para [0044]).
As per claim 6, rejection of claim 1 is incorporated, and further Harchi discloses:
- normalizing the primary time series dataset and the multiple candidate time series datasets (normalizing time series data, section, 5.2).
As per claim 7, rejection of claim 6 is incorporated, and further Harchi discloses:
- wherein normalizing comprises 10applying at least one z-score normalization technique to the primary time series dataset and the multiple candidate time series datasets (z normalization, section, 5.2.1).
As per claim 9, rejection of claim 1 is incorporated, and further Leonard discloses:
- filtering, from the set of multiple candidate time series dataset, each of the candidate time series datasets having a difference between a maximum value and a minimum value that is below a predetermined 20threshold (decomposing time series data in a periodic component (i.e. filter time series data), with difference between maximum or minimum value, [0019]–[0020], Para [0042], [0044]).
As per claim 10, rejection of claim 1 is incorporated, and further Leonard discloses:
- wherein the one or more automated actions comprises evaluating one or more relationships between objects in the primary time series dataset and the at least one identified candidate time series dataset (relationship between time series data, Para [0043]).
As per claim 11, rejection of claim 10 is incorporated, and further Lenard discloses:
- wherein the one or more relationships comprise behavior causality attributed to one or more of the objects (trend between time series data (i.e. behavior), Para [0044]).
As per claim 12, rejection of claim 10 is incorporated, and further Leonard discloses:
- wherein the one or more relationships comprise behavior exhibited by one or more of the objects being caused by one or more common entities (relationship of behavior in a common entities (i.e. sale), Para [0013], [0044]).
As per claim 13-16,
Claims 13-16 are computer readable medium claim corresponding to method claims 1-4 respectively and rejected under the same reason set forth to the rejection of claims 1-4 above.
As per claims 17-20,
Claims 17-20 are apparatus claims corresponding to method claims 1-4 respectively and rejected under the same reason set for the to the rejection of claims 1-4 above. 
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed El Harchi; Finding redundant data sources in smart environment; Master Thesis Report; Department of Mathematics and Computer Science; Eindhoven University of Technology; January 26, 2016; herin after “Harchi”, in view of Leonard US 2007/0239753 A1), as applied to claim 1 above, and further in view of Haas et al (US 2014/0214374 A1).
As per claim 8, rejection of claim 6 is incorporated,
Combined method of Harchi and Leonard does not explicitly disclose wherein normalizing comprises applying one or more interpolation techniques to the primary time series dataset and the multiple candidate 15time series datasets. However, in the same filed of endeavor Haas in an analogous art discloses wherein normalizing comprises applying one or more interpolation techniques to the primary time series dataset and the multiple candidate 15time series datasets (apply interpolation techniques to time series data, Para [0016], [0029] - [0030]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harchi with the teaching of Leonard by modifying Harchi such that similarity correlation between two sets of data of Harchi to detect a specific candidate time series data using similarity model of Leonard for efficient analysis of time series data. The motivation for doing so would be generating a target time series data which are used to evaluate the performance of the similarity and correlation measures.
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Harchi, as previously modified with Leonard, with the teaching of Haas by modifying Harchi such that one can identify missing data in the time series data. The motivation for doing so would be detecting more specific information between source time series data and target time series data effectively. 
Response to Arguments
9.	Applicant's arguments filed on September 09, 2022 with respect to claims 1-20 have been fully considered but they are not deemed to be persuasive. 
In response to applicant’s argument in page 8, applicant argued that, 
cited portions of Harchi merely describe a comparison of the accuracy of various individual similarity measures, as applied to individual datasets. This is distinct from the noted claim limitations because the claim limitations require generating a "similarity score" for "each of the candidate time series," not the multiple similarity measurements. Further, the accuracy measures taught in Harchi are in no way based on "weights assigned to each of the candidate time series”. Examiner disagree and respectfully response that, Harchi teaches similarity score for each of the candidate time series in, Section 5.2.2, Page 33-34. Page 33 Harchi teaches similarity measure between time series using z-normalization. The Z-normalization transforms the time series into new time series with a mean of 0 and a standard deviation of 1. This 0 and 1 is the weight of each of the time series dataset. Section 5.2.2 teaches statistical analysis which measure similarity on multiple datasets by ranking similarity measure for each data set. See also page 34, line 15-20, N is the number of the data set … is the average ranks of a similarity measure … of k similarity measures on the i-th of N data sets. Section 2.2 also teaches correlation measure for multiple dataset (i.e. DS1, DS2) by assigning positive and negative value (i.e. assigning weight), See section 2.2.1, 2.2.2.
Therefore, Harchi teaches applicant’s representative’s argued limitation, as claimed. Therefore, Harchi and Leonard alone or in combination teaches claim 1 as claimed.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
			Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167